Citation Nr: 0842811	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right shoulder 
disorder.

3. Entitlement to service connection for a vision disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to June 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2003 and September 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

In April 2006 and January 2008, the veteran testified at 
personal hearings before a Decision Review Officer, sitting 
at the RO.  Transcripts of those hearings are associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffered head, shoulder and back 
injuries during a basic training and back and shoulder 
injuries from carrying 55-gallon drums of ashes while 
stationed at Fort Meade in 1955.  He also contends that these 
injuries were aggravated by a truck accident during Hurricane 
Diane when he served at Fort Miles, Delaware. 

The Board observes that the RO has made several efforts to 
retrieve service treatment and personnel records for the 
veteran and that a formal finding has been made that these 
records are unavailable, having been destroyed in the 1973 
fire at the St. Louis records repository.  However, the Board 
notes that the RO did not specifically request Morning 
Reports for the veteran's unit relevant to the days 
surrounding Hurricane Diane.  The veteran's unit at Fort 
Miles was identified as the 42nd AntiAircraft Artillery 
Battalion, 9th Infantry Division, RCAT, and in August 2006 
the RO requested Morning Reports for this unit, but provided 
a time frame of July 31, 1955 to May 31, 1956.  The response 
received stated that a 90 day time frame must be provided 
before a search could be conducted; a follow-up request was 
not made.  The claims file reveals that the veteran stated 
that Hurricane Diane struck Delaware on August 11-12, 1955.  
A common internet search locates a report of the National 
Oceanic and Atmospheric Administration that indicates that 
Hurricane Diane struck North Carolina on August 17, 1955 and 
then moved up the East coast.  Therefore, the Board 
determines that a remand is required so that Morning Reports 
for the 42nd AntiAircraft Artillery Battalion, 9th Infantry 
Division, RCAT, stationed at Fort Miles, Delaware, for the 
month of August 1955 may be obtained and reviewed for details 
regarding a truck accident.

Further, the record indicates that the veteran is in receipt 
of supplemental security income (SSI) from the Social 
Security Administration.  The records associated with the 
application for these benefits are not in the claims file.  
As physical disability is a component of eligibility for SSI, 
these records may contain information relevant to these 
claims.  When VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Thus, these records must also be requested 
prior to further adjudication of the claims.

Finally, the Board observes that the most recent VA treatment 
record associated with the claims file is dated in April 
2006.  The veteran may have sought, and likely did seek, VA 
treatment after this date.  The VA treatment records in the 
claims file are from the Kansas City VA Medical Center 
(VAMC).  Accordingly, VA treatment records dated from April 
2006 onward should be requested from the VAMC in Kansas City.

Accordingly, the case is REMANDED for the following action:

1.	Request VA treatment records from the 
Kansas City VAMC dated from April 2006 
to the present.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file.

2.	Request all records relevant to the 
veteran's application for SSI benefits 
from the SSA, to include the award 
letter.  All requests and responses, 
positive and negative, should be 
associated with claims file.

3.	Request that the National Personnel 
Records Center, and any other 
appropriate sources, conduct a review 
of morning reports for the 42nd 
AntiAircraft Artillery Battalion, 9th 
Infantry Division, RCAT, stationed at 
Fort Miles, Delaware for the month of 
August 1955 for any information 
regarding the veteran or a truck 
accident.  All requests and responses, 
positive and negative, should be 
associated with the claims file.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the March 2008 and 
September 2008 supplemental statements 
of the case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




